Citation Nr: 1541928	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  A hearing was held before the undersigned in February 2012.  A transcript of the hearing is of record.  The matter was remanded for additional development in March 2014.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his low back disability, diagnosed as invertebral disc syndrome (IVDS), had its onset in service.


CONCLUSION OF LAW

Service connection for a low back disability, diagnosed as IVDS, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) are silent as to complaints of or treatment for a back injury.  

The initial post service treatment for back complaints is not until July 1972, 5 years after service discharge.  These (private) records show that he underwent right L4-5 hemilaminotomy with discectomy in March 1996.  Subsequent VA treatment records note the Veteran's ongoing complaints of low back pain and, on May 2014 VA examination, the examiner provided a diagnosis of IVDS.  

The Veteran has testified that he sustained low back injuries in service as a result of loading a truck and in connection with an automobile accident while serving in Japan.  He recalled that he did not undergo a back examination on separation and, although he continued to experience occasional back pain after discharge, he tried to minimize his back impairment in an effort to secure federal employment.  However, his back pain became increasingly severe until he had to seek treatment approximately 5 years after separation from service, had back surgery in 1995 or 1996 and continues to experience low back pain.  Similarly, a January 2012 statement from the Veteran's ex-wife notes that the Veteran had a back problem at the time of their marriage in 1965, it got worse the next couple of years during his military service and continued after.  

The Board finds that the lay statements describing the Veteran's back complaints during his period of active duty service and his recurrent/ongoing back symptomatology after service separation are competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the lack of documented medical treatment for low back complaints until 1972, the Veteran and his ex-wife have stated that the Veteran had low back problems during service which persisted and became worse over the years.  

Thus, it is reasonably shown that the Veteran experienced back pain during service and that such back pain continued following his service separation.  As the record also includes evidence of a current back disability, diagnosed as IVDS, what remains to be resolved is the matter of a nexus between the current back disability and the Veteran's service.

On May 2014 VA examination, a VA physician opined that "it is at least as likely as not that the presence of IVDS is attributable to the Veteran's self-reported service connected back injury sustained from the accident in service."  The examiner further opined that "the residual effects of the subsequent back surgery are also at least as likely as not to have contributed to the development of IVDS."  This opinion is based on review of the record and examination of the Veteran, the examiner's expertise as an orthopedic surgeon and review of the scientific literature.  Accordingly, the Board finds this opinion to be highly probative evidence.  As there is no medical opinion to the contrary, it is persuasive.  All criteria for establishing entitlement to service connection are met; service connection for IVDS is warranted.


ORDER

Service connection for a low back disability, diagnosed as IVDS, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


